CERTIFICATE OF DESIGNATIONS

Of

SERIES A CONVERTIBLE PREFERRED STOCK

of

ALLEZOE MEDICAL HOLDINGS, INC.







ALLEZOE MEDICAL HOLDINGS, INC., a corporation organized and existing under the
laws of the State of Delaware (the “Corporation”), does hereby certify that,
pursuant to the authority conferred on its board of directors (the “Board of
Directors”) by its articles of incorporation (the “Articles of Incorporation”),
as amended, and in accordance with Title 8, Chapter 1, Section 151 of the
Delaware Code), the Board of Directors adopted the following resolution
establishing the Certificate of Designations for a series of One Hundred
Thousand (100,000) shares of Series A Preferred Stock, par value $0.001 per
share, of the Corporation, designated as “Series A Preferred Stock”.  As of the
date of this Certificate of Designations, there are no preferred shares of the
Corporation validly issued and outstanding, and no shares of preferred stock
shall be recognized or considered validly issued and outstanding except in
compliance with this Certificate of Designations, which revokes and replaces any
and all other Certificates of Designation previously issued or filed by the
Corporation.




I.




Series A Preferred Stock




1.  Designation and Amount.  There shall be a series of Preferred Stock
designated as “Series A Preferred Stock,” and the number of shares constituting
such series shall be One Hundred Thousand (100,000) shares.  Such series is
referred to herein as the “Series A Preferred Stock.”




2.  Par Value and Face Value.  The par value of each share of Series A Preferred
Stock shall be $0.001. The Face Value of the Series A Preferred Stock shall be
$0.01 per share and the shares shall be issued for consideration equal to the
Face Value.




3.  Rank.  The shares of Series A Preferred Stock shall rank prior to all of the
Corporation’s Common Stock, par value $0.001 per share (the “Common Stock”), now
or hereafter issued, both as to payment of dividends and as to distributions of
assets upon liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary as provided herein.




4.  Dividends.  If any dividend or other distribution payable in cash,
securities or other property, including a dividend payable in shares of Common
Stock, is declared on the Common Stock, each holder of shares of Series A
Preferred Stock on the record date for such dividend or distribution shall first
be entitled to receive on the date of payment or distribution of such dividend
or other distribution an amount equal to $0.001 per share.  No dividend or other
distribution shall be declared or paid on the Common Stock unless the preferred
dividend or other distribution that satisfies this Section 4 is first declared
or paid on the Series A Preferred Stock.




5.  Liquidation Preference.  In the event of any voluntary or involuntary
liquidation, dissolution, or winding-up of the Corporation, after distribution
in full of the preferential amounts, if any, to be





1




distributed to the holders of shares of any series of preferred stock having a
priority on liquidation superior to that of the Convertible Preferred Stock, the
holders of shares of Convertible Preferred Stock shall first  be entitled to
receive an amount equal to the Face Value per share and thereafter shall be
entitled to participate with the Common Stock in all of the remaining assets of
the Corporation available for distribution to its stockholders, ratably with the
holders of Common Stock in proportion to the number of shares of Common Stock
held by them, assuming for each holder of Convertible Preferred Stock on the
record date for such distribution that each holder was the holder of record of
the number (including any fraction) of shares of Common Stock into which the
shares of Convertible Preferred Stock then held by such holder are then
convertible.  A liquidation, dissolution, or winding-up of the Corporation, as
such terms are used in this Section 5, shall not be deemed to be occasioned by
or to include any merger of the Corporation with or into one or more
corporations or other entities, any acquisition or exchange of the outstanding
shares of one or more classes or series of the Corporation, or any sale, lease,
exchange, or other disposition of all or a part of the assets of the
Corporation..




6.

Voting Rights.  Except as otherwise required by law, the shares of Convertible
Preferred Stock shall entitle the holders thereof to vote, on any matter
submitted to a vote of the stockholders of the Corporation, with the holders of
the Common Stock of the Corporation, provided that the holders of the
Convertible Preferred Stock, as a class, shall be entitled collectively to 51
percent of the total voting stock of the Corporation, Common or Preferred, on
any matter on which the shareholders of the Corporation are entitled to vote.




7.  Conversion Provisions.




(a) Conversion at Option of Holders.  Provided that, and only to the extent
that, the Corporation has a sufficient number of shares of authorized, but
unissued and unreserved, Common Stock available to issue upon conversion, each
share of Convertible Preferred Stock not previously redeemed, shall be
convertible beginning after one year from the date of the initial issue of the
Convertible Preferred Stock and at any time thereafter, at the option of the
holder thereof,  into Common Stock then representing fifty one (51) percent of
the resulting Common Shares thereafter outstanding  




(b) Mechanics of Conversion.  




(i) Optional Conversion. Any holder of shares of Convertible Preferred Stock
desiring to convert such shares into Common Stock shall surrender the
certificate or certificates for such shares of Convertible Preferred Stock at
the office of the transfer agent for the Convertible Preferred Stock, which
certificate or certificates, if the Corporation shall so require, shall be duly
endorsed to the Corporation or in blank, or accompanied by proper instruments of
transfer to the Corporation or in blank, accompanied by irrevocable written
notice to the Corporation that the holder elects so to convert such shares of
Convertible Preferred Stock and specifying the name or names (with address) in
which a certificate or certificates for Common Stock are to be issued.




No adjustments in respect of any dividend on the Common Stock issued upon
conversion, shall be made upon the conversion of any shares of Convertible
Preferred Stock.








2




Any unpaid dividends on shares surrendered for conversion shall be paid upon the
conversion of any shares of Convertible Preferred Stock by issuing additional
shares of Common Stock with an aggregate value (as defined below) equal to all
accrued and unpaid dividends on the shares of Convertible Preferred Stock
converted.




The Corporation will, as soon as practicable after such deposit of certificates
for Convertible Preferred Stock accompanied by the written notice and compliance
with any other conditions herein contained, deliver at the office of the
transfer agent to the person for whose account such shares of Convertible
Preferred Stock were so surrendered, or to his nominee or nominees, certificates
for the number of full shares of Common Stock to which he shall be entitled as
aforesaid, together with a cash adjustment of any fraction of a share as
hereinafter provided.  Subject to the following provisions of this paragraph,
such conversion shall be deemed to have been made as of the date of such
surrender of the shares of Convertible Preferred Stock to be converted, and the
person or person entitled to receive the Common Stock deliverable upon
conversion of such Convertible Preferred Stock shall be treated for all purposes
as the record holder or holders of such Common Stock on such date; provided,
however, that the Corporation shall not be required to convert any shares of
Convertible Preferred Stock while the stock transfer books of the Corporation
are closed for any purpose, but the surrender of Convertible Preferred Stock for
conversion during any period while such books are so closed shall become
effective for conversion immediately upon the reopening of such books as if the
surrender had been made on the date of such reopening, and the conversion shall
be at the conversion rate in effect on such date.




(ii)  Mandatory Conversion.  Any Convertible Preferred Stock not previously
redeemed or converted as provided herein, shall convert to Common Stock
automatically after five years and one day from the date of issue of the
Convertible Preferred Stock, in accordance with the conversion formula contained
in Paragraph 7(a), as limited by Paragraph 7(b), and the Corporation shall give
direction to the transfer agent for the corporation to cancel the remaining
certificates on the books of the Corporation and to issue the appropriate number
of shares of Common Stock to the holders of the converted Convertible Preferred
Stock, in the names and at the addresses of the holders of the redeemed
Convertible Preferred Stock on the transfer records of the Corporation.




8.  Protective Provisions.




(a) Reservation of Shares; Transfer Taxes; Etc.  The Corporation shall at all
times serve and keep available, out of its authorized and unissued stock, solely
for the purpose of effecting the conversion of the Convertible Preferred Stock,
such number of shares of its Common Stock free of preemptive rights as shall
from time to time be sufficient to effect the conversion of all shares of
Convertible Preferred Stock from time to time outstanding.  The Corporation
shall from time to time, in accordance with the laws of the State of Delaware,
increase the authorized number of shares of Common Stock if at any time the
number of shares of Common Stock not outstanding shall not be sufficient to
permit the conversion of all the then outstanding shares of Convertible
Preferred Stock.








3




If any shares of Common Stock required to be reserved for purposes of conversion
of the Convertible Preferred Stock hereunder require registration with or
approval of any governmental authority under any Federal or State law before
such shares may be issued upon conversion, the Corporation will in good faith
and as expeditiously as possible endeavor to cause such shares to be duly
registered or approved, as the case may be.  




The Corporation will pay any and all issue or other taxes that may be payable in
respect of any issue or delivery of shares of Common Stock on conversion of the
Convertible Preferred Stock.  The Corporation shall not, however, be required to
pay any tax which may be payable in respect of any transfer involved in the
issue or delivery of Common Stock (or other securities or assets) in a name
other than that which the shares of Convertible Preferred Stock so converted
were registered, and no such issue or delivery shall be made unless and until
the person requesting such issue has paid to the Corporation the amount of such
tax or has established, to the satisfaction of the Corporation, that such tax
has been paid.




(b)  Prior Notice of Certain Events.  In case:




(i) the Corporation shall (1) declare any dividend (or any other distribution)
on its Common Stock, other than (A) a dividend payable in shares of Common Stock
or (B) a dividend payable in cash out of its retained earnings other than any
special or non­recurring or other extraordinary dividend or (2) declare or
authorize a redemption or repurchase of in excess of 10% of the than-outstanding
shores of Common Stock; or




(ii) the Corporation shall authorize the granting to the holders of Common Stock
of rights or warrants to subscribe for or purchase any shares of stock of any
class or of any other rights or warrants; or




(iii) of any reclassification of Common Stock (other than a subdivision or
combination of the outstanding Common Stock, or a change in par value, or from
par value to no par value, or from no par value to par value), or of any
consolidation or merger to which the Corporation is a party and for which
approval of any stockholders of the Corporation shall be required, or of the
sale or transfer of all or substantially all of the assets of the Corporation or
of any compulsory share exchange whereby the Common Stock is converted into
other securities, cash or other property; or




(iv) of the voluntary or involuntary dissolution, liquidation or winding up of
the Corporation;




then the Corporation shall cause to be filed with the transfer agent for the
Convertible Preferred Stock, and shall cause to be mailed to the holders of
record of the Convertible Preferred Stock, at their last address as they shall
appear upon the stock transfer books of the Corporation, at least 15 days prior
to the applicable record date hereinafter specified, a notice stating (x) the
date on which a record is to be taken for the purpose of such dividend,
distribution, redemption or granting of rights or warrants or, if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distribution, redemption, rights or warrants are
to be determined, or (y) the date on which such reclassification, consolidation,





4




merger, sale, transfer, share exchange, dissolution, liquidation or winding up
is expected to become effective, and the date as of which it is expected that
holders of Common Stock of record shall be entitled to exchange their shares of
Common Stock for securities or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer, share exchange,
dissolution, liquidation or winding up (but no failure to mail such notice or
any defect therein or in the mailing thereof shall affect the validity of the
corporate action required to be specified in such notice).




(c) Class Voting Rights.  So long as the Convertible Preferred Stock is
outstanding, the Corporation shall not, without the affirmative vote or consent
of the holders of at least a majority of all outstanding Convertible Preferred
Stock voting separately as a class, (i) Amend, alter or repeal (by merger or
otherwise) any provision of the Articles of Incorporation or the By-Laws of the
Corporation, as amended, so as adversely to affect the relative rights,
preferences, qualifications, limitations or restrictions of the Convertible
Preferred Stock, (ii) authorize or issue, or increase the authorized amount of,
any additional class or series of stock, or any security convertible into stock
of such class or series, ranking prior to the Convertible Preferred Stock in
respect of the payment of dividends or upon liquidation, dissolution or winding
up of the Corporation or (iii) effect any reclassification of the Convertible
Preferred Stock.  A class vote on the part of the Convertible Preferred Stock
shall, without limitation, specifically not be deemed to be required (except as
otherwise required by law or resolution of the Corporation’s Board of Directors)
in connection with: (a) the authorization, issuance or increase in the
authorized amount of any shares of any other class or series of stock which
ranks junior to, or on a parity with, the Convertible Preferred Stock in respect
of the payment of dividends and distributions upon liquidation, dissolution or
winding up of the Corporation; or (b) the authorization, issuance or increase in
the amount of any bonds, mortgages, debentures or other obligations of the
Corporation. The affirmative vote or consent of the holders of a majority of the
outstanding Convertible Preferred Stock, voting or consenting separately as a
class, shall be required to (a) authorize any sale, lease or conveyance of all
or substantially all of the assets of the Corporation, or (b) approve any
merger, consolidation or compulsory share exchange of the Corporation with or
into any other person unless (i) the terms of such merger, consolidation or
compulsory share exchange do not provide for a change in the terms of the
Convertible Preferred Stock and (ii) the Convertible Preferred Stock is, after
such merger, consolidation or compulsory share exchange on a parity with or
prior to any other class or series of capital stock authorized by the surviving
corporation as to dividends and upon liquidation, dissolution or winding up
other than any class or series of stock of the Corporation prior to the
Convertible Preferred Stock as may have been created with the affirmative vote
or consent of the holders of at least 66-2/3% of the Convertible Preferred Stock
(or other than a class or series into which such prior stock is converted as a
result of such merger, consolidation or share exchange





TABLE OF CONTENTS

 * II   
   

II  




General Provisions




1.  Outstanding Shares.  For purposes of this Certificate of Designation, all
shares of the Series A Preferred Stock shall be deemed outstanding commencing
with the date of the payment of the Face Value of the preferred shares to the
Corporation, in cash or fair value of property as hereafter reflected





5




in the actions of the Board of Directors of the Corporation, except (i) from the
date of surrender of certificates representing shares of Convertible Preferred
Stock, all shares of Convertible Preferred Stock converted into Common Stock;,
and (ii) from the date of registration of transfer, all shares of Convertible
Preferred Stock held of record by the Corporation or any subsidiary of the
Corporation.




2.  Securities Not Registered Under the Securities Act of 1933.  The Series A
Preferred Stock, nor the Common Stock issuable upon conversion thereof, has been
registered under the Securities Act of 1933 or the laws of any state of the
United States and may not be transferred without such registration or an
exemption from registration.




(a) Restrictive Legends.  Each share of the Series A Preferred Stock, and any
certificate for Common Stock issued upon the conversion of any shares of
Convertible Preferred Stock, and each preferred stock certificate issued upon
the transfer of any such shares of the Series A Preferred Stock Convertible
Preferred Stock or Common Stock (except as otherwise permitted by this Section
11), shall be stamped or otherwise imprinted with a legend in substantially the
following form:




“The securities represented hereby have not been registered under the Securities
Act of 1933.  Such securities may not be sold or transferred in the absence of
such registration or an exemption therefrom under said Act.”




(b) Notice of Proposed Transfer; Opinions of Counsel.  Except as provided in
paragraph (c) of this Section 2, prior to any transfer of any such shares of the
Series A Preferred Stock or Common Stock, the holder thereof will give written
notice to the Corporation of such holder’s intention to effect such transfer and
to comply in all other respects with this Section 2.  Each such notice (A) shall
describe the manner and circumstances of the proposed transfer in sufficient
detail to enable counsel to render the opinions referred to below, and (B) shall
designate counsel for the holder giving such notice (who may be house counsel
for such holder).  The holder giving such notice will submit a copy thereof to
the counsel designated in such notice and the Corporation will promptly submit a
copy thereof to its counsel, and the following provisions shall apply:




(i) If in the opinion of each such counsel the proposed transfer of such shares
of the Series A Preferred Stock, or Common Stock may be effected without
registration under the Act, the Corporation will promptly notify the holder
thereof and such holder shall thereupon be entitled to transfer such shares of
the Series A Preferred Stock, or Common Stock in accordance with the terms of
the notice delivered by such holder to the Corporation.  Each share of the
Series A Preferred Stock, if any, issued upon or in connection with such
transfer shall bear the appropriate restrictive legend set forth in paragraph
(a) of this Section 2, unless in the opinion of each such counsel such legend is
no longer required to insure compliance with the Act.  If for any reason counsel
for the Corporation (after having been furnished with the information required
to be furnished by this paragraph (b)) shall fail to deliver an opinion of the
Corporation, or the Corporation shall fail to notify such holder thereof as
aforesaid, within 20 days after counsel for such holder shall have delivered its
opinion to such holder (with a copy to the Corporation),





6




then for all purposes of this Certificate of Designation the opinion of counsel
for the Corporation shall be deemed to be the same as the opinion of counsel for
such holder.




(ii)

If in the opinion of either or both of such counsel the proposed transfer of
such shares of the Series A Preferred Stock, or Common Stock may not be effected
without registration under the Act, the Corporation will promptly so notify the
holder thereof and thereafter such holder shall not be entitled to transfer such
share of the Series A Preferred Stock, or Common Stock until receipt of a
further notice from the Corporation under subparagraph (i) above or, in the case
of Common Stock, until registration of such Common stock under the Act has
become effective.




3.  Preemptive Rights.  The Series A Preferred Stock is not entitled to any
preemptive or subscription rights in respect of any securities of the
Corporation.




4.  Severability of Provisions.  Whenever possible, each provision hereof shall
be interpreted in a manner as to be effective and valid under applicable law,
but if any provision hereof is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only the extent of such
prohibition or invalidity, without invalidating or otherwise adversely affecting
the remaining provisions hereof.  If a court of competent jurisdiction should
determine that a provision hereof would be valid or enforceable if a period of
time were extended or shortened or a particular percentage were increased or
decreased, then such court may make such change as shall be necessary to render
the provision in question effective and valid under applicable law.




IN WITNESS WHEREOF, Allezoe Medical Holdings, Inc. has caused this certificate
to be signed by its Chairman, and its corporate seal to be hereunto affixed and
attested by its Assistant Secretary, as of the 7th day of November, 2011.




Allezoe Medical Holdings, Inc.







By:  ______________________________

        Michael Gelmon, Chairman and CEO




Attest: ____________________________

Ezequiel Rodriguez, Assistant Secretary





7


